The record now before us in this case is the same on the issue of contributory negligence as it was on the former appeal. See 295 Mich. 589. The minority opinion there reported held that plaintiff was guilty of contributory negligence as a matter of law. If plaintiff was guilty of contributory negligence as a matter of law, surely a verdict in his favor was both contrary to law and to the clear purport and the weight of the evidence. That was the legal status of the case, under the holding in the minority opinion, when the case was remanded. Subsequent to entry of judgment on the verdict in accord with our remand, defendant's motion for a new trial, based in part on the ground that the verdict was contrary to the great weight of evidence, was denied by the trial judge. The present appeal is by defendant from that ruling. The record being the same as on the former appeal, I can find no justification for departing from the conclusion reached in the minority opinion formerly reported; and on that ground it should be held that *Page 715 
the trial court was guilty of an abuse of discretion in denying defendant's motion for a new trial. The order denying a new trial should be vacated and a new trial granted. Appellant should have costs of this Court.
SHARPE, C.J., and WIEST, JJ., concurred with NORTH, J.
 *Page 1